Exhibit 10.2

TREX COMPANY, INC.

AMENDED AND RESTATED 1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS

RESTRICTED STOCK UNIT AGREEMENT

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“RSUs”) relating to its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s 2014 Stock
Incentive Plan (the “Plan”).

Grant Date:                     

Name of Grantee:                                 

Number of RSUs Covered by Grant:                     

Vesting Schedule:                     

 

Vesting Date

      

Number of RSUs

            , 20          #

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that unless otherwise specifically
provided herein, the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:   

 

     (Signature)   Company:   

 

     William R. Gupp: Senior Vice President, General Counsel and Secretary  

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

AMENDED AND RESTATED 1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Units    This grant is an award of restricted stock units in
the number of units set forth on the cover sheet, and subject to the vesting and
other conditions described below (the “RSUs”). Each RSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in
this Agreement and the Plan. Your RSUs may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the RSUs be
made subject to execution, attachment or similar process. Vesting    Your RSUs
will vest as to one hundred percent (100%) of the total number of RSUs covered
by this grant, on the first anniversary of the grant, as shown on the cover
sheet, except as otherwise provided below. Delivery    As soon as practicable
following the vesting of the RSUs hereunder, the Company will issue to you a
share certificate for the shares of Stock to which such vested RSUs relate. In
the alternative, the Company may use the book-entry method of share recordation
to indicate your share ownership. You will have no further rights with regard to
a RSU once the share of Stock related to such RSU has been issued. Service
Termination    In the event of the termination of your service as a director of
the Company (a “Service Termination”) due to death, Disability, retirement or
termination in connection with a change in control of the Company, any unvested
RSUs held by you shall immediately vest. In the event of a Service Termination
for any other reason, any unvested RSUs held by you shall immediately be deemed
forfeited. (For purposes of clarification, these vesting provisions apply
notwithstanding any different vesting provisions in the Plan.) Withholding Taxes
   You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in RSUs or delivery of Stock acquired under this grant. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting in RSUs or delivery of
shares arising from this grant, the Company shall have the right to require such
payments from you, withhold shares that would otherwise have been issued to you
under this Agreement or withhold such amounts from other payments due to you
from the Company or any Affiliate. Shareholder Rights   

Except as provided in the following paragraph, you do not have any of the rights
of a shareholder with respect to the RSUs.

 

If, prior to the vesting date, the Company declares a cash dividend on the
Stock, then, you will be credited with dividend equivalents in an amount

determined based on the dividends that you would have received, had you held
shares of Stock equal to the vested number of your RSUs from the date of your
award to the date of the distribution of shares of Stock following the vesting
of your RSUs, and assuming that the dividends were reinvested in Stock (and any
dividends on such shares were reinvested in Stock). Any such dividend
equivalents will be subject to the same vesting conditions as the shares
represented by your RSUs and, in the event of vesting of your RSUs, credited
dividend equivalents will be settled as soon as practicable thereafter in cash.



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of RSUs covered by this grant may be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan. Your RSUs
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of RSUs. Any prior agreements, commitments or
negotiations concerning this grant are superseded.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies. Please contact the
Director of Human Resources to request paper copies of these documents.